The plaintiff's injury, according to the allegations of the complaint and the evidence introduced to prove these allegations, was the result of negligent treatment administered by the hospital as required by the terms of the contract of employment made by the hospital with the plaintiff. It seems to me entirely clear that such an injury arises out of and in the course of the plaintiff's employment and that the remedy afforded by the Workmen's Compensation Law is there exclusive. Even assuming that the pleadings do not permit the defendant to urge that the plaintiff's exclusive remedy is for compensation under the Workmen's Compensation Law, the plaintiff has failed, I think, to establish any cause of action against the defendant for damages caused by the negligence of its employees, for the only negligence which may have been the proximate cause of the injury was the negligence of the nurse in administering the drug.
The judgment should be affirmed.
LOUGHRAN, FINCH, RIPPEY and LEWIS, JJ., concur with CONWAY, J.; LEHMAN, Ch. J., dissents in opinion in which SEARS, J., concurs.
Judgment accordingly. *Page 288